Citation Nr: 1744645	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  14-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus, and if so, whether service connection should be granted.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a Board video hearing held before the undersigned.  A transcript of the Board hearing has been associated with the claims file.

The issue of entitlement to a disability rating in excess of 30 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2008, the RO denied the claim for service connection for tinnitus.   The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2.  Some of the evidence received since August 2008, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.
 
3.  Resolving reasonable doubt in the favor of the Veteran, the Veteran has tinnitus that began in service.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  New and Material Evidence 

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead, should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 to address the question of whether new and material evidence was necessary, and if so, has been received to reopen the claim for service connection, as this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Veteran's original claim for service connection for tinnitus was denied in an August 2008 rating decision.  The RO determined that there were no complaints of tinnitus in the Veteran's service treatment records, and that the first report of tinnitus was in February 2008, with a history of occupational and military noise exposure.  The Veteran was noted to report the onset of his tinnitus five years earlier with worsening.  The examiner determined that tinnitus was not related to military noise exposure based on the Veteran's history and clinical findings.  

The Veteran did not file a Notice of Disagreement (NOD) within one year of the rating decision.  Moreover, no new and material evidence was received within one year of notice of that decision.  Accordingly, the August 2008 rating decision is final.  38 U.S.C.A. § 7105(c).

At the time of the August 2008 denial, the evidentiary record included the Veteran's assertions, service treatment records, and treatment records from the VAMC in Memphis.  

In November 2009, the Veteran filed a petition to reopen his claim for service connection for tinnitus.  The evidence received since the August 2008 denial includes the Veteran's factual assertions, VA treatment records, and VA examinations.  In particular, in his November 2009 statement, the Veteran disagreed with the reasons for the prior denial of his claim and stated that the ringing began in service, not five years ago.

Considered together, the evidence received after the August 2008 denial does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.  In particular, the Veteran asserted that his tinnitus began during service, which is part of the reason why his claim was previously denied.  Accordingly, the Board finds that new and material evidence has been received, and the claim for entitlement to service connection for tinnitus is reopened.

B.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Determinations regarding service connection are based on a review of the all evidence in the record, including all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that a lay person is competent to diagnose varicose veins because the presence of varicose veins does not require a determination that is "medical in nature"); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a Veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation"); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (concluding that a Veteran's statements regarding flat feet and accompanying pain are "competent as to the issues of continuity of pain since service and the observable flatness of his feet").

A veteran is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Legal Analysis

Tinnitus

The Veteran's service treatment records did not contain complaints, treatment, or diagnosis for tinnitus. 

In July 2008, the Veteran was afforded a VA examination for his tinnitus claim.  The examiner performed an in-person interview and reviewed the claims file.  The VA examiner noted that the Veteran worked in the military with jet engine noise as an avionics electrician, and later as a civilian factory worker who wore hearing protection for over 30 years.  The VA examiner stated that the Veteran had a history of bilateral and recurrent tinnitus, but stated that that the Veteran did not notice the tinnitus until five years prior to the examination.  As such, the VA examiner opined that it was not likely that the Veteran's tinnitus was related to noise exposure while in service, but rather from the Veteran's noise exposure as a civilian.

However, in a November 2009 Statement in Support of Claim, the Veteran stated that he completely disagreed with the VA examiner's opinion that formed the basis of his August 2008 tinnitus claim denial, stating that he was re-opening his claim for tinnitus.  The Veteran denied stating that he reported the tinnitus onset five years prior to the July 2008 VA examination, emphasizing that his tinnitus condition began in service.  The Veteran noted that tinnitus was common in-service, with everyone having ringing in their ears.  The Veteran also disagreed with the VA examiner's opinion that the Veteran's tinnitus condition was not related to military noise exposure.  The Veteran explained that the noise he experienced aboard an aircraft carrier was incomparable to any other noise he had ever experienced.  Finally, the Veteran said that his tinnitus disability had become more noticeable at night over the past few years.  

A December 2012 VA examination stated that the Veteran reported no recurrent tinnitus.  The VA examiner stated that the Veteran did not mention tinnitus at the examination.

During his November 2016 hearing the Veteran testified that while on active duty, his work on the flightdeck of the aircraft carrier caused him to experience tinnitus and that it had been continually getting worse.  He also noted that the buzzing sound of tinnitus was consistent and was "always there." 

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for tinnitus is warranted. 

The record shows that the Veteran currently has a diagnosis of tinnitus since the Board notes that a Veteran is competent to identify tinnitus by its observable manifestations, as such condition is readily observable and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the first element of service connection has been met.
With regard to the second element of service connection, an in-service injury, the Veteran reported tinnitus as a result of acoustic trauma from his in-service noise exposure working on the flight deck.  The Board has no reason to doubt the Veteran's reports that he was exposed to acoustic trauma during service. 

Regarding the third element of service connection, nexus, the Veteran has testified during a Board hearing that he has had tinnitus since his service.  As a layperson, he is competent to report the onset and continuity of his current symptomatology as tinnitus is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible with respect to this contention.

The Board acknowledges that the July 2008 VA examiner opined that it is less likely than not that the Veteran's tinnitus is service related, as well as there being a December 2012 VA examination report stating that the Veteran denied having recurrent tinnitus.  However, as noted above, the Board has determined that the Veteran is credible with respect to his contention that he has had tinnitus since service, in light of his firsthand explanations and descriptions in both his November 2009 Statement in Support of Claim and his November 2016 Board hearing testimony.  See Layno v. Brown, 6 Vet. App. at 470.

The Board observes that service connection may be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Tinnitus is deemed an organic disease of the nervous system, which is a chronic disease listed under 38 C.F.R. § 3.309(a), where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  In this case, there is credible evidence that the Veteran was exposed to acoustic trauma during service and that he experienced ringing in his ears during and since service.  
As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's tinnitus disability began during his service.  Thus, the medical and lay evidence for and against the claim is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies, and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that he is entitled to an increased rating for service-connected PTSD.
  
Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the increased rating claim, while the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when the record indicates that the disability in question has undergone an increase in severity since the last examination.  See 38 C.F.R. § 3.326; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

The Board observes that the Veteran was last afforded a VA PTSD examination in December 2012.  The VA examiner gave a diagnosis of PTSD and assigned a Global Assessment of Functioning score of 55.  The examination report indicates mild impairment in social and industrial functioning.  The VA examiner said that the Veteran's prognosis for improvement and/or stabilization was guarded.

In his November 2016 hearing testimony, the Veteran said that his PTSD had led to him trying to kill his younger brother and nephew, stating that he had a plan to kill them.  He was picked up by the Sheriff's Department and put in jail.  The Veteran said that he threatened to commit suicide because the police would not give him the PTSD medication he needed.  The Veteran also said that he had memory loss, that society was against him, that he had anger outbursts, sleep loss, that he saw visions, that he had crying spells, that he had depression five days per week, that he had panic attacks four days per week, and that he had a 90 percent anxiety level.  The Veteran also said that he stayed confined to his house.

Additionally, at the Board hearing, the Veteran's representative asserted that the severity of the Veteran's PTSD had increased since the December 2012 VA examination, and, therefore, a new examination was needed to determine the current severity of the Veteran's PTSD.  

Given the passage of time since the previous VA examination, in addition to the Veteran's and his representative's contentions regarding possible worsening of his service-connected PTSD, the Board finds that a new VA examination is necessary to determine the current nature and severity of the Veteran's PTSD prior to adjudicating his claim for an increased rating.  See 38 C.F.R. §§ 3.159(c)(4), 3.326; Snuffer, 10 Vet. App. at 403. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include Memphis, Tennessee and Jackson, Tennessee VA treatment records dated after October 2013.

2.  After completing the above development, afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected PTSD.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner. 

All tests and studies deemed necessary by the examiner should be performed, and the examination report should comply with all appropriate protocols for rating PTSD. 

The examiner should also address the occupational and social impairment associated with the Veteran's PTSD, even if he is retired or otherwise not currently working. 

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  If the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


